internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-105383-99 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend parent target date a date b date c date d date e issue whether fourth quarter retail sales of inventory under the facts and circumstances described herein should be treated as an extraordinary item under sec_1_1502-76 and thereby precluded from being ratably allocated under sec_1_1502-76 tam-105383-99 facts parent is the common parent of a consolidated_group that files a consolidated federal_income_tax return based on a week fiscal_year ending on the friday nearest date a target is a corporation that files a federal_income_tax return based on a week fiscal_year ending on the friday nearest date a target is engaged in retail sales and the nature of its business results in a greater portion of its sales occurring in the fourth quarter of its tax_year than in any other quarter on date b parent purchased all of the stock of target as a result target’s tax_year which began on date c ended on date b and target became a member of parent’s consolidated_group on date d parent’s tax_year ended on date e target filed a separate_return for the tax_year that ended on date b and joined in parent’s consolidated_return for the tax_year that ended on date e both returns reflected an election under sec_1_1502-76 to ratably allocate target’s items target did not ratably allocate some of its items i e severance_pay cost associated with retirement of debt and gain from disposition of property treating them instead as extraordinary items under sec_1_1502-76 target however did not treat its fourth quarter retail sales which arose in the ordinary course of its business as an extraordinary item as a result the retail sales were ratably allocated between target’s two short tax years that resulted from target joining the parent group examination’s position examination contends that because a larger portion of target’s retail sales occurred in the fourth quarter after date b the ratable allocation of such sales under sec_1_1502-76 results in a substantial distortion of target’s income examination concludes that target’s retail sales should be treated as an extraordinary item and thus not available for ratable allocation taxpayer’s position taxpayer argues that its retail sales are not an extraordinary item because the ratable allocation of the items does not result in a substantial distortion of target’s income target further argues that sec_1_1502-76 was not intended to treat retail sales in target’s normal course of business as an extraordinary item law and analysis the issue in this case is the proper allocation of retail sales between the two tax years that result from parent’s acquisition of target the relevant consolidated_return_regulations governing the manner in which items are reported when a corporation joins tam-105383-99 a consolidated_group are under sec_1_1502-76 during the years relevant to this case sec_1_1502-76 required that a consolidated_return include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it was a member if the consolidated_return only included the subsidiary’s items from a portion of its tax_year determined without taking sec_1 into account the items from the portion of the year not included in the consolidated_return must be included on a separate_return sec_1_1502-76 provides an election permitting taxpayers to ratably allocate items between the tax years that end and begin as a result of the subsidiary joining the consolidated_group extraordinary items however may not be ratably allocated and must be allocated to the period for which they are taken into account to the extent that such election is not made the acquired_corporation is treated as having closed its books immediately before it joins the consolidated_group sec_1_1502-76 identifies those items that are treated as extraordinary items among the items listed as extraordinary items are any items which in the opinion of the commissioner would if ratably allocated result in a substantial distortion_of_income in any consolidated_return or separate_return in which the item is included sec_1_1502-76 parent’s acquisition of target on date b resulted in target becoming a member of parent’s consolidated_group pursuant to sec_1_1502-76 parent’s federal_income_tax return for the tax_year ending date e includes target’s items from date d through date e target is required to file a separate_return for the period from date c through date b pursuant to sec_1_1502-76 the taxpayer elected to ratably allocate its items between the two periods that ended and began as a result of parent’s acquisition of target the election generally permits items from the two periods to be ratably allocated between the periods extraordinary items however may not be ratably allocated and must be included in the period in which the item is taken into account the regulation also provides that an extraordinary item will be any item which in the opinion of the commissioner would if ratably allocated result in a substantial distortion_of_income in any consolidated_return or separate_return in which the item is included the underlying question is whether permitting the ratable allocation of the fourth quarter retail sales results in a substantial distortion_of_income prior to the consolidated_return_regulations provided little guidance for the allocation of items between the separate tax years that result from a corporation joining a consolidated_group in the consolidated_return_regulations were amended to provide greater certainty and prevent inconsistent allocations with respect to the tam-105383-99 reporting of items when a corporation joins a consolidated_group t d 1994_2_cb_200 under these newer regulations corporations joining a consolidated_group generally close their books at the end of the day of the acquisition recognizing that it may be administratively burdensome for some taxpayers to close their books mid-year the regulations allow taxpayers under specified circumstances to elect to keep their books open and ratably allocate their items between the two tax years that result from the acquisition the regulations do not permit the ratable allocation of extraordinary items because it is relatively easy to identify the specific period in which such items arose and should be taken into account the regulation identifies specific items that are treated as extraordinary items extraordinary items also include any items which in the opinion of the commissioner would if ratably allocated result in a substantial distortion_of_income in any consolidated_return or separate_return in which the item is included the regulations do not define substantial distortion the information submitted indicates that target has been in the same retail business for an extended period of time although target conducts its business throughout the entire year a larger portion of its sales regularly occur during the fourth quarter the facts demonstrate that target’s inventory does not vary during the year except for seasonal changes and that items offered for sale are consistent throughout the year an increase in expenses eg salaries cost_of_goods_sold and utilities also occurs during the fourth quarter target as a result of ratably allocating its items reported its retail sales from the fourth quarter over both short tax years as a result the tax_year ending date b reflected more income than would have been reported had the election to allocate not been made whether this allocation produces a substantial distortion in target’s income is determined on all of the facts and circumstances target’s retail sales occurred as part of its overall business pattern and practice target’s operations for the tax_year s are also consistent with prior years in previous years the percentage of sales for each quarter was approximately the same as in the tax_year s under examination absent any other circumstances the ratable allocation of the fourth quarter retail sales did not result in substantial distortion conclusion target elected to ratably allocate its items between the periods ending and beginning with its joining parent’s group under the facts and circumstances the ratable allocation of target’s fourth quarter retail sales did not result in the substantial distortion_of_income in either the consolidated or separate_return accordingly the fourth quarter retail sales were not extraordinary items within the meaning of sec_1 b ii c caveat s tam-105383-99 this technical_advice_memorandum expresses no opinion about the tax treatment of the above transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions above that are not specifically covered by the above technical_advice_memorandum a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent pursuant to sec_6110 of the code names addresses and taxpayer identification numbers are required to be deleted from the copy of this technical_advice_memorandum that will be made open to public inspection
